Exhibit 10.39

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

AMENDMENT TO LICENSE AND DISTRIBUTION AGREEMENT

This Amendment to License and Distribution Agreement (this “Amendment”) is made
and effective as of August 31, 2005 by and between Keurig, Incorporated, a
Delaware corporation (“Keurig”), and Diedrich Coffee, Inc., a Delaware
corporation (“Diedrich”). Capitalized terms used in this Amendment without
definition shall have the respective meanings ascribed to such terms in that
certain License and Distribution Agreement dated as of July 29, 2003 by and
between Keurig and Diedrich, as amended (as so amended, the “License
Agreement”).

RECITALS:

Keurig and Diedrich desire to modify certain terms of the License Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

A. Amendments to the License Agreement.

 

  1. Section 1.8: Section 1.8 of the License Agreement is hereby deleted in its
entirety and replaced with the following:

 

  “1.8 Food Service and Retail Location(s): Establishments such as convenience
stores, restaurants, supermarkets, hospitals, motels, sandwich shops,
delicatessens, bars, bakery shops and other similar retail outlets that purchase
Keurig AFH Products from Licensed Roasters or Keurig for the exclusive purpose
of on premises use and Keurig AH Products and K-Cups from Licensed Roasters or
Keurig for the exclusive purposes of on premises use or consumption or direct
resale to AH consumers within the Territory. The term Food Service and Retail
Locations excludes (1) wholesale clubs, including, but not limited to, Costco,
Sam’s Club and BJ’s (“Wholesale Clubs”), unless and until Keurig sells K-Cups to
Wholesale Clubs or permits any other Licensed Roaster to do so, (2) office
product superstores, including, but not limited to, Staples and Office Max
(“Office Superstores”), unless and until Keurig sells K-Cups to Office
Superstores or permits any other Licensed Roaster to do so, and (3) grocery
stores in Canada until October 1, 2005, unless and until Keurig sells K-Cups to
such grocery stores or permits any Licensed Roaster other than Van Houtte, Inc.
to sell K-Cups to such grocery stores.”

 

  2. Section 1.14: Section 1.14 of the License Agreement is hereby deleted in
its entirety and replaced with the following:



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

  “1.14 Keurig Reseller(s): A company that purchases Keurig AH Products from
Licensed Roasters or Keurig and K-Cups from Licensed Roasters or Keurig for the
exclusive purpose of direct resale to AH consumers within the Territory. The
term “Keurig Reseller” excludes (1) Wholesale Clubs, unless and until Keurig
sells Keurig AH Products or K-Cups to Wholesale Clubs or permits any other
Licensed Roaster to do so, (2) Office Superstores, unless and until Keurig sells
Keurig AH Products or K-Cups to Office Superstores or permits any other Licensed
Roaster to do so, and (3) grocery stores in Canada until October 1, 2005, unless
and until Keurig sells Keurig AH Products or K-Cups to such grocery stores or
permits any Licensed Roaster other than Van Houtte, Inc. to do so.”

 

  3. Section 2.1.2.3: Section 2.1.2.3 of the License Agreement is hereby deleted
in its entirety and replaced with the following:

 

  “2.1.2.3 Notwithstanding anything contained hereinabove, Diedrich’s AH License
shall not include the right to sell Diedrich K-Cups to Wholesale Clubs or Office
Superstores, unless and until Keurig sells K-Cups to such respective channel or
permits any other Licensed Roaster to sell K-Cups to such respective channel;
nor shall Diedrich’s AH License to sell Diedrich K-Cups to customers that are
grocery stores in Canada commence until October 1, 2005, unless and until Keurig
sells K-Cups to such grocery stores or permits any Licensed Roaster other than
Van Houtte, Inc. to sell K-Cups to such grocery stores.”

 

  4. Section 2.4.1: Section 2.4.1 is hereby deleted in its entirety and replaced
with the following:

 

  “2.4.1

Keurig shall be able to purchase its requirements for K-Cups from Diedrich under
(i) Section 2.1.1.1 for the AFH market and (ii) Section 2.1.2.1 for the AH
market based on Diedrich’s standard credit and pricing policies at [* * *]
offered to other Diedrich K-Cup AFH or AH wholesale customers, other than
majority or wholly owned subsidiaries, [* * *] and with other such terms and
conditions that are substantially the same. Notwithstanding any provisions to
the contrary, Keurig may resell Diedrich K-Cups without restrictions except as
follows: (1) Keurig may not resell Diedrich K-Cups to KADs, KARDs and RNKADs
without Diedrich’s prior written authorization; (2) Keurig may resell Diedrich
K-Cups to, or through, Wholesale Clubs and Office Superstores only as part of an
assortment that includes more than two (2) brands; (3) in addition to the
restrictions contained in Section 2.1.3, Keurig shall not knowingly solicit AFH
customers for Diedrich K-Cup sales unless package marketed with Keurig AH
Brewers; (4) Keurig shall use commercially reasonable efforts to ensure that
sales by Keurig Resellers of Diedrich K-Cups purchased from and knowingly sold
by Keurig are subject in all respects to the abovementioned terms and
restrictions,

 

2



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

provided, however that if Diedrich is also selling Diedrich K-Cups to such
Keurig Resellers clause (3) shall not apply to such Keurig Resellers. [* * *].
“Retail Customers” are defined to be all end-user AH or AFH consumers to include
Offices. Notwithstanding the foregoing, any Keurig sales of Diedrich K-Cups in
accordance with such retail terms, pricing and conditions will not be considered
a violation of any restriction of this section 2.4.1; Keurig may sell to any KAD
whose agreement with Keurig has been terminated (a “Terminated KAD”) the brands
of K-Cups that such Terminated KAD was purchasing at the time of its termination
without restriction; and, subject to Diedrich’s approval, Keurig may sell
Diedrich K-Cups to any OCS Distributor who is considering becoming a KAD (a
“Prospect”). Notwithstanding the foregoing, if Keurig should desire any changes
in the nature of packaging of Diedrich K-Cups that are different from Diedrich’s
standard packaging of Diedrich K-Cups, Diedrich shall in its discretion decide
whether to implement such changes, provided, however, that if such changes are
implemented, Diedrich shall charge Keurig for actual additional costs or credit
Keurig for actual cost savings resulting from such changes.”

 

B. Miscellaneous.

 

  1. Except as amended hereby, all other terms and conditions of the License
Agreement shall continue in full force and effect. In the event of conflict
between the terms of this Agreement and the terms of the License Agreement, the
terms of this Agreement shall control.

 

  2. This Amendment and the License Agreement, as incorporated by reference
herein, represent the entire understanding and agreement between the parties as
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between the Parties as to the subject matter
hereof.

 

  3. This Amendment maybe executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Amendment by signing any such counterpart.

[Remainder of page left intentionally blank. Signature page follows.]

 

3



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of and effective
the date first above written.

 

KEURIG, INCORPORATED /s/ Nicholas Lazaris By:   Nicholas Lazaris Title:  
President and Chief Executive Officer

 

DIEDRICH COFFEE, INC. /s/ Roger Laverty By:   Roger Laverty Title:   President
and Chief Executive Officer

 

4